                                      Case 2:19-cv-00287-JAD-GWF Document 1 Filed 02/15/19 Page 1 of 4



                        1       MONTGOMERY Y. PAEK, ESQ., Bar # 10176
                                KELSEY E. STEGALL, ESQ., Bar # 14279
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:    702.862.8800
                                Fax No.:      702.862.8811
                        5       Email: MPaek@littler.com
                                Email: KStegall@littler.com
                        6
                                Attorneys for Defendants
                        7       LAS VEGAS REVIEW-JOURNAL, INC.;
                                GATEHOUSE MEDIA, LLC; and
                        8       STEPHENS MEDIA, LLC

                        9
                                                                   UNITED STATES DISTRICT COURT
                     10
                                                                       DISTRICT OF NEVADA
                     11

                     12
                                RINA K. P. BOBILES,
                     13
                                                      Plaintiff,               Case No.
                     14
                                vs.                                            (District Court Case No. A-18-782066-C)
                     15
                                LAS VEGAS REVIEW-JOURNAL, INC.,
                     16         a Delaware Corporation, GATEHOUSE              NOTICE TO FEDERAL COURT OF
                                MEDIA, LLC, a Delaware Corporation,            REMOVAL OF CIVIL ACTION UNDER 28
                     17         STEPHENS MEDIA, LLC, a Nevada                  U.S.C. §§ 1331, 1367, 1441(A) AND (C), AND
                                Limited Liability Company, DOES I              1446 (FEDERAL QUESTION)
                     18         through X, inclusive,

                     19                               Defendants.

                     20
                                TO THE CLERK FOR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
                     21
                                OF NEVADA:
                     22

                     23                  PLEASE TAKE NOTICE that Defendants LAS VEGAS REVIEW-JOURNAL, INC. (“Las

                     24         Vegas Review-Journal”), GATEHOUSE MEDIA, LLC (“GateHouse Media”), and STEPHENS

                     25         MEDIA, LLC (“Stephens Media”) (collectively “Defendants”) hereby remove the above-entitled

                     26         action from the District Court of the State of Nevada, Clark County, to the United States District

                     27         Court for the District of Nevada on the grounds that this Court has original jurisdiction under 28

                     28         U.S.C. §§ 1331 and 1367, and this action is one that may be removed to this Court by Defendants
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway   FIRMWIDE:162116942.1 023402.1000
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                    Case 2:19-cv-00287-JAD-GWF Document 1 Filed 02/15/19 Page 2 of 4



                        1       pursuant to 28 U.S.C. § 1441(a) and (c), and § 1446. This removal is based upon federal question

                        2       jurisdiction and is timely.

                        3               In support of this Notice of Removal of Civil Action, Defendants state as follows:

                        4               1.       On or about October 2, 2018, Plaintiff Rina K. Bobiles (“Plaintiff”) filed a Complaint

                        5       in the District Court of Nevada, Clark County, entitled Rina K. P. Bobiles v. Las Vegas Review-

                        6       Journal, Inc., dba, Case No. A-18-782066-C (Department 13). This case was assigned to the

                        7       Honorable Mark Denton. A true and correct copy of Plaintiff’s Complaint is attached hereto as

                        8       Exhibit A.

                        9               2. Las Vegas Review-Journal and GateHouse Media accepted service of a copy of the

                     10         summons on January 29, 2019, and Stephens Media accepted service of a copy of the summons on

                     11         January 31, 2019. A true and correct copy of the Summons and Affidavit of Service reflecting

                     12         service upon Las Vegas Review-Journal are attached as Exhibit B.

                     13                 3.       Accordingly, Defendants have filed this Notice of Removal within thirty (30) days

                     14         after receipt of the initial pleading setting forth a removable claim and it is timely filed under 28

                     15         U.S.C. § 1446(b).

                     16                 4.       This Court has original jurisdiction over this action under 28 U.S.C. § 1331 and

                     17         removal jurisdiction under 28 U.S.C. § 1441(a) in that the First Cause of Action alleges that

                     18         Defendants violated Plaintiff’s rights under the Fair Labor Standards Act (“FLSA”). Such a claim

                     19         arises under federal law and, thus, is subject to federal jurisdiction pursuant to 28 U.S.C. § 1331.

                     20         Further, 29 U.S.C. § 216(b) of the FLSA specifically provides that an FLSA claim may be brought

                     21         in Federal Court. Pursuant to 28 U.S.C. § 1367, any other claims Plaintiff alleges are within this

                     22         Court’s supplemental jurisdiction as they form part of the same case or controversy giving rise to

                     23         Plaintiff’s FLSA claim.

                     24                 5.       Accordingly, this action is a civil action for which this Court has original jurisdiction

                     25         under 28 U.S.C. § 1331, which provides that United States district courts “shall have original

                     26         jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United States.”

                     27         Moreover, because Plaintiff is asserting federal law claims, this action may be removed to this Court

                     28         pursuant to the provisions of 28 U.S.C. § 1441 (a) and (c). This Court also has jurisdiction of any
LITTLE R MEND ELSO N, P .C .                                                  2.
        Attorneys At Law
  3960 H oward Hughes Parkway   FIRMWIDE:162116942.1 023402.1000
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                     Case 2:19-cv-00287-JAD-GWF Document 1 Filed 02/15/19 Page 3 of 4



                        1        separate and independent claims as provided in 28 U.S.C. § 1441(c).

                        2                6.       Venue is proper in this Court as this is the Court for the district and division

                        3        embracing the place where the action is pending in state court, in accordance with 28 U.S.C. § 108

                        4        and 1441(a).

                        5                7.       This Court has supplemental jurisdiction over any remaining state law claims

                        6        pursuant to 28 U.S.C. §1367.

                        7                8.       Defendants consent to the removal action.

                        8                9.       The Notice to the Adverse Parties of Removal to Federal Court was filed in state

                        9        court and served simultaneously herewith, in accordance with 28 U.S.C. § 1446(d).

                     10                  10.      The Notice to State Court of Removal of Civil Action to Federal Court was filed in

                     11          state court and served simultaneously herewith, in accordance with 28 U.S.C. § 1446(d).

                     12
                                Dated: February 15, 2019
                     13
                                                                                Respectfully submitted,
                     14

                     15

                     16                                                         MONTGOMERY Y. PAEK, ESQ.
                                                                                KELSEY E. STEGALL, ESQ.
                     17                                                         LITTLER MENDELSON, P.C.
                     18                                                         Attorneys for Defendants
                                                                                LAS VEGAS REVIEW-JOURNAL, INC.;
                     19                                                         GATEHOUSE MEDIA, LLC; and STEPHENS
                                                                                MEDIA, LLC
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .                                                      3.
        Attorneys At Law
  3960 H oward Hughes Parkway    FIRMWIDE:162116942.1 023402.1000
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                    Case 2:19-cv-00287-JAD-GWF Document 1 Filed 02/15/19 Page 4 of 4



                        1                                             PROOF OF SERVICE

                        2               I am a resident of the State of Nevada, over the age of eighteen years, and not a party to the

                        3       within action. My business address is 3960 Howard Hughes Parkway, Suite 300, Las Vegas, Nevada

                        4       89169. On February 15, 2019 I served the within document(s):

                        5                NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C.
                        6                   §§ 1331, 1367, 1441(A) AND (C), AND 1446 (FEDERAL
                                                                 QUESTION)
                        7

                        8
                                       By CM/ECF Filing – Pursuant to FRCP 5(b)(3) and LR 5-4, the above-referenced
                        9               document was electronically filed and served upon the parties listed below through
                                        the Court’s Case Management and Electronic Case Filing (CM/ECF) system:
                     10

                     11          Melanie A. Hill, Esq.
                     12          MELANIE HILL LAW PLLC
                                 520 S. 7th Street, Suite A
                     13          Las Vegas, NV 89101

                     14          Attorney for Plaintiff
                                 Rina K. P. Bobiles
                     15

                     16                 I declare under penalty of perjury that the foregoing is true and correct. Executed on
                     17         February 15, 2019 at Las Vegas, Nevada.
                     18

                     19                                                                     /s/ Samantha Catelo
                                                                                            Samantha Catelo
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .                                                    4.
        Attorneys At Law
  3960 H oward Hughes Parkway   FIRMWIDE:162116942.1 023402.1000
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
